Name: Commission Regulation (EEC) No 2678/85 of 24 September 1985 amending Regulation (EEC) No 2120/85 allowing reduction of the duration of private storage contracts for pigmeat
 Type: Regulation
 Subject Matter: civil law;  animal product;  distributive trades
 Date Published: nan

 25. 9 . 85 Official Journal of the European Communities No L 254/ 13 COMMISSION REGULATION (EEC) No 2678/85 of 24 September 1985 amending Regulation (EEC) No 2120/85 allowing reduction of the duration of private storage contracts for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat (*), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2120/85 is hereby replaced by the following : ' Article1 In the case of current private storage contracts, the period of storage shall be reduced by one month on application by the storer. The reduction shall apply to the entire quantity covered by the contract. The storer shall inform the intervention agency of his intention to reduce the duration of any storage contract at least three working days before the expiry expiry date of the storage contract, taking into account the reduction requested. In such case, the aid shall be reduced in accordance with the provisions of Article 1 (2) of Regulation (EEC) No 1081 /85.' Whereas Commission Regulation (EEC) No 1081 /85 (3) made provision for private storage aid for pigmeat ; whereas the market in pigmeat has devel ­ oped in such a way that early removal of meat from storage should be allowed ; Whereas Commission Regulation (EEC) No 2120/85 (4) allowed for reduction of the duration of private storage contracts for pigmeat ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the way in which Article 1 is worded may lead to difficulties of understanding ; whereas, in the interests of clarity, the said Regulation should there ­ fore be amended : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 114, 27 . 4 . 1985, p. 26 . (4) OJ No L 198 , 30 . 7 . 1985, p. 19 .